Exhibit 10.32

SUPERVALU INC.

2002 STOCK PLAN

RESTORATION STOCK OPTION AGREEMENT

This Restoration Stock Option Agreement is made and entered into as of the Grant
Date listed below, by and between SUPERVALU INC. (the “Company”) and the
individual whose name and address appears in the signature space below
(“Optionee”).

The Company has established the 2002 Stock Plan, as amended (the “Plan”), under
which certain key employees of the Company may be granted restoration stock
options (each a “Restoration Option”) to purchase shares of the Company’s common
stock, par value $1.00 per share (each a “Share”), in consideration for
tendering Shares in payment for the exercise price and withholding tax, if
applicable, due on the exercise of a stock option previously granted by the
Company. Optionee has tendered Shares in payment of the exercise price and
withholding tax, if applicable, of a stock option and has been granted a
Restoration Option to purchase additional shares of common stock of the Company
as follows:

In consideration of the foregoing, the Company and Optionee hereby agree as
follows:

1. Grant. The Company hereby grants Optionee a Restoration Option to purchase
the number of Shares set forth in the table below, effective as of the Grant
Date indicated therein. The Restoration Option shall be a non-qualified, having
an exercise price and expiration date as indicated in the table below. Subject
to the Restoration Stock Option Terms and Conditions attached hereto (the “Terms
and Conditions”), the Restoration Option is immediately exercisable, with
respect to all of the Shares subject thereto, as of the Grant Date.

 

Grant No.

  

Grant Date

  

Number of Shares

  

Type of Option

  

Exercise Price

  

Expiration Date

              

2. Acceptance of Restoration Option and Terms and Conditions. The Restoration
Option is governed by and subject to the Terms and Conditions attached hereto
and the provisions of the Plan. Optionee hereby acknowledges receipt of the
Terms and Conditions, and the Plan, and represents that he or she has read and
understands same. Optionee hereby accepts the Restoration Option and agrees to
be bound by all of the Terms and Conditions and the provisions of the Plan.

In witness whereof, this Restoration Stock Option Agreement has been executed by
the Company and Optionee as of the Grant Date listed above.

 

SUPERVALU INC.

   

OPTIONEE:

By:            

 

1



--------------------------------------------------------------------------------

SUPERVALU INC.

2002 STOCK PLAN

RESTORATION STOCK OPTION TERMS & CONDITIONS

(KEY EXECUTIVES), as amended

These Restoration Stock Option Terms and Conditions (“Terms and Conditions”)
apply to the Restoration Option granted under the SUPERVALU INC. 2002 Stock
Plan, pursuant to the Restoration Stock Option Agreement to which this document
is attached. Capitalized terms that are used in this document, but are not
defined, shall have the meanings ascribed to them in the Plan or the Restoration
Stock Option Agreement.

1. Vesting and Exercisability. The Restoration Option shall vest as follows:

 

  a) As of the Grant Date, one hundred percent (100%) of the Restoration Option
shall immediately vest.

 

  b) The Restoration Option may be exercised at any time, or from time to time,
as to any or all full shares.

 

  c) The term of the Restoration Option shall expire at the close of business on
the expiration date set forth in the attached Agreement (the “Expiration Date”)
or such shorter period as is prescribed in Section 7.

2. Manner of Exercise. Except as provided in Section 7 below, you cannot
exercise the Restoration Option unless at the time of exercise you are an
employee of the Company or an Affiliate. Prior to your death, only you may
exercise the Restoration Option. You may exercise the Restoration Option as
follows:

 

  a) By delivering a “Notice of Exercise of Stock Restoration Option” to the
Company at its principal office, attention: Corporate Secretary, stating the
number of Shares being purchased and accompanied by payment of the full purchase
price for such Shares (determined by multiplying the Exercise Price by the
number of Shares to be purchased). [Note: In the event the Restoration Option is
exercised by any person other than you pursuant to any of the provisions of
Section 7 below, the Notice must be accompanied by appropriate proof of such
person’s right to exercise the Restoration Option.]; or

 

  b) By entering an order to exercise the Restoration Option using E*TRADE’s
OptionsLink website.

3. Method of Payment. The full purchase price for the Shares to be purchased
upon exercise of the Restoration Option must be paid as follows:

 

  a) By delivering directly to the Company, cash or its equivalent payable to
the Company;

 

  b) By delivering indirectly to the Company, cash or its equivalent payable to
the Company through E*TRADE’s OptionsLink website; or

 

  c) By delivering Shares having a Fair Market Value as of the Exercise Date
equal to the purchase price (commonly known as a “Stock Swap”); or

 

  d) By delivering the full purchase price in a combination of cash and shares.

4. Delivery of Shares. You shall not have any of the rights of a stockholder
with respect to any Shares subject to the Restoration Option until such Shares
are purchased by you upon exercise of the Restoration Option. Such Shares shall
then be issued and delivered to you by the Company as follows:

 

  a) In the form of a stock certificate registered in your name or your name and
the name of another adult person (21 years of age or older) as joint tenants,
and mailed to your address; or

 

2



--------------------------------------------------------------------------------

  b) In “book entry” form, i.e. registered with the Company’s stock transfer
agent, in your name or your name and the name of another adult person (21 years
of age or older) as joint tenants, and sent by electronic delivery to your
brokerage account.

5. Withholding Taxes. You are responsible for the payment of any federal, state,
local or other taxes that are required to be withheld by the Company upon
exercise of the Restoration Option and you must promptly remit such taxes to the
Company. You may elect to remit these taxes by:

 

  a) Delivering directly to the Company, cash or its equivalent payable to the
Company;

 

  b) Delivering indirectly to the Company, cash or its equivalent payable to the
Company through E*TRADE’s Restoration OptionsLink website;

 

  c) Having the Company withhold a portion of the Shares to be issued upon
exercise of the Restoration Option having a Fair Market Value equal to the
amount of federal and state income tax required to be withheld upon such
exercise (commonly referred to as a “Tax Swap” or “Stock for Tax”); or

 

  d) Delivering Shares to the Company, other than the Shares issuable upon
exercise of the Restoration Option, having a Fair Market Value equal to such
taxes. [Note: In addition to delivering Shares to satisfy required tax
withholding obligations, you may also elect to deliver additional Shares to the
Company, other than the Shares issuable upon exercise of the Restoration Option,
having a Fair Market Value equal to the amount of any additional federal or
state income taxes imposed on you in connection with the exercise of the
Restoration Option, provided such Shares have been held by you for a minimum of
six (6) months.]

6. Transferability. Unless otherwise determined by the Committee, the
Restoration Option shall not be transferable other than by will or the laws of
descent and distribution. More particularly, the Restoration Option may not be
assigned, transferred, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Restoration Option contrary to these provisions, or the
levy of an execution, attachment or similar process upon the Restoration Option,
shall be void.

You may designate a beneficiary or beneficiaries to exercise your rights with
respect to the Restoration Option upon your death. In the absence of any such
designation, benefits remaining unpaid at your death shall be paid to your
estate.

7. Effect of Termination of Employment. Following the termination of your
employment with the Company or an Affiliate for any of the reasons set forth
below, your right to exercise the Restoration Option, as well as that of your
beneficiary or beneficiaries, shall be as follows:

 

  a) Voluntary or Involuntary. In the event your employment is terminated
voluntarily or involuntarily for any reason other than retirement, death or
permanent disability, you may exercise the Restoration Option prior to its
Expiration Date, at any time within a period of up to two (2) years after such
termination of employment. However, the Committee may, in its sole and absolute
discretion, except in the case of the termination of your employment following
the occurrence of a Change of Control as defined in Section 12 below, during a
period of seventy-five (75) days after such termination of employment and
following ten (10) days’ written notice to you, reduce the period of time during
which the Restoration Option may be exercised to any period of time designated
by the Committee, provided such period is not less than ninety (90) days
following termination of your employment.

 

  b) Retirement. You shall be deemed to have retired, solely for purposes of
this Agreement, in the event that your employment terminates for any reason
other than death or disability and you are at least 55 years of age.

 

3



--------------------------------------------------------------------------------

  (i) In the event you retire and you have completed ten (10) or more years of
service with the Company or an Affiliate, you may exercise the Option at any
time prior to its Expiration Date, to the full extent of the Shares covered by
the Option that were not previously purchased.

 

  (ii) In the event you retire and you have completed less than ten (10) years
of service with the Company or an Affiliate, you may exercise the Option prior
to its Expiration Date, at any time within a period of up to two (2) years after
the date of your retirement, to the full extent of the Shares covered by the
Option that were not previously purchased.

 

  c) Death Prior to Age 55. In the event your death occurs before you attain the
age of fifty-five (55), while you are employed by the Company or an Affiliate,
or within three (3) months after the termination of your employment, the
Restoration Option may be exercised prior to its Expiration Date, by your
beneficiary(ies), or a legatee(s) under your last will, or your personal
representative(s) or the distributee(s) of your estate, to the full extent of
the Shares covered by the Restoration Option that were not previously purchased:

 

  (i) At any time within a period of up to two (2) years after your death if
such occurs while you are employed, or

 

  (ii) At any time within a period of up to two (2) years following the
termination of your employment if your death occurs within three (3) months
thereafter.

 

  d) Death After Age 55. In the event your death occurs after you attain the age
of fifty-five (55), while you are employed by the Company or an Affiliate, or
within three (3) months after the termination of your employment, the
Restoration Option may be exercised prior to its Expiration Date, by your
beneficiary(ies), or a legatee(s) under your last will, or your personal
representative(s) or the distributee(s) of your estate, to the full extent of
the Shares covered by the Restoration Option that were not previously purchased:

 

  (i) At any time, if you have completed ten (10) or more years of service with
the Company or an Affiliate; or

 

  (ii) If you have completed less than ten (10) years of service with the
Company or an Affiliate, then at any time within a period of up to two (2) years
after the date of your death if such occurs while you are employed, or within a
period of up to two (2) years after the date of termination of your employment
if your death occurs within three (3) months thereafter.

 

  e) Disability Prior to Age 55. In the event your employment terminates before
you attain the age of fifty-five (55), as a result of a permanent disability,
the Restoration Option may be exercised prior to its Expiration Date, by you or
by your personal representative(s), at any time within a period of up to two
(2) years after your employment terminates due to such permanent disability, to
the full extent of the Shares covered by the Restoration Option that were not
previously purchased.

You shall be considered permanently disabled if you suffer from a medically
determinable physical or mental impairment that renders you incapable of
performing any substantial gainful employment, and is evidenced by a
certification to such effect by a doctor of medicine approved by the Company. In
lieu of such certification, the Company shall accept, as proof of permanent
disability, your eligibility for long-term disability payments under the
applicable Long-Term Disability Plan of the Company.

 

  f) Disability After Age 55. In the event your employment terminates as a
result of a permanent disability after you attain the age of fifty-five (55),
the Restoration Option may be exercised prior to its Expiration Date, by you or
by your personal representative(s), to the full extent of the Shares covered by
the Restoration Option that were not previously purchased:

 

  (i) At any time, if you have completed ten (10) or more years of service with
the Company or an Affiliate; or

 

4



--------------------------------------------------------------------------------

  (ii) If you have completed less than ten (10) years of service with the
Company or an Affiliate, then at any time within a period of two (2) years after
your employment terminates due to such permanent disability.

You shall be considered permanently disabled if you suffer from a medically
determinable physical or mental impairment that renders you incapable of
performing any substantial gainful employment, and is evidenced by a
certification to such effect by a doctor of medicine approved by the Company. In
lieu of such certification, the Company shall accept, as proof of permanent
disability, your eligibility for long-term disability payments under the
applicable Long-Term Disability Plan of the Company.

 

  g) Change in Duties/Leave of Absence. The Restoration Option shall not be
affected by any change of your duties or position or by a temporary leave of
absence approved by the Company, so long as you continue to be an employee of
the Company or of an Affiliate.

8. Repurchase Rights. If you exercise the Restoration Option within six
(6) months prior to or three (3) months after the date your employment with the
Company or an Affiliate terminates for any reason, whether voluntary or
involuntary, with or without cause (except as a result of death, permanent
disability or retirement pursuant to the Company’s retirement plans then in
effect), the Company shall have the right and Restoration Option to repurchase
from you, that number of Shares which is equal to the number you purchased upon
such exercise(s) within such time periods, and you agree to sell such Shares to
the Company.

The Company may exercise its repurchase rights by depositing in the United
States mail a written notice addressed to you at the latest mailing address for
you on the records of the Company (i) within thirty (30) days following the
termination of your employment for the repurchase of Shares purchased prior to
such termination, or (ii) within thirty (30) days after any exercise of the
Restoration Option for the repurchase of Shares purchased after your termination
of employment. Within thirty (30) days after the mailing of such notice, you
shall deliver to the Company the number of Shares the Company has elected to
repurchase and the Company shall pay to you in cash, as the repurchase price for
such Shares upon their delivery, an amount which shall be equal to the purchase
price paid by you for the Shares. If you have disposed of the Shares, then in
lieu of delivering an equivalent number of Shares to the Company, you must pay
to the Company the amount of gain realized by you from the disposition of the
Shares exclusive of any taxes due and payable or commissions or fees arising
from such disposition.

The Company may exercise its repurchase rights described above only in the event
you are terminated for cause, or if you breach any of the covenants contained in
Section 9 below.

If the Company exercises its repurchase Restoration Option prior to the actual
issuance and delivery to you of any Shares pursuant to the exercise of the
Restoration Option, no Shares need be issued or delivered. In lieu thereof, the
Company shall return to you the purchase price you tendered upon the exercise of
the Restoration Option to the extent that it was actually received from you by
the Company.

Following the occurrence of a Change of Control as defined in Section 12 below,
the Company shall have no right to exercise the repurchase rights set forth in
this Section.

9. Employee Covenants. In consideration of benefits described elsewhere in these
Terms and Conditions and the Stock Option Agreement to which they apply, and in
recognition of the fact that, as a result of your employment with the Company or
any of its Affiliates, you have had or will have access to and gain knowledge of
highly confidential or proprietary information or trade secrets pertaining to
the Company or its Affiliates, as well as the customers, suppliers, joint
ventures, licensors, licensees, distributors, or other persons and entities with
whom the Company or any of its Affiliates does business (“Confidential
Information”), which the Company or its Affiliates have expended time,
resources, and money to obtain or develop and which have significant value to
the Company and its Affiliates, you agree for the benefit of the Company and its
Affiliates, and as a material condition to your receipt of benefits described
elsewhere in these Terms and Conditions and accompanying the Stock Option
Agreement, as follows:

 

  a)

Non-Disclosure of Confidential Information. You acknowledge that you will
receive access or have received access to Confidential Information about the
Company or its Affiliates, that this information was obtained or

 

5



--------------------------------------------------------------------------------

 

developed by the Company or its Affiliates at great expense and is zealously
guarded by the Company and its Affiliates from unauthorized disclosure, and that
your possession of this special knowledge is due solely to your employment with
the Company or one or more of its Affiliates. In recognition of the foregoing,
you will not at any time during employment or following termination of
employment for any reason, disclose, use or otherwise make available to any
third party, any Confidential Information relating to the Company’s or any
Affiliate’s business, products, services, customers, vendors, or suppliers;
trade secrets, data, specifications, developments, inventions, and research
activity; marketing and sales strategies, information, and techniques; long and
short term plans; existing and prospective client, vendor, supplier, and
employee lists, contacts, and information; financial, personnel, and information
system information and applications; and any other information concerning the
business of the Company or its Affiliates which is not disclosed to the general
public or known in the industry, except for disclosure necessary in the course
of your duties or with the express written consent of the Company. All
Confidential Information, including all copies, notes regarding, and
replications of such Confidential Information will remain the sole property of
the Company or its Affiliate, as applicable, and must be returned to the Company
or such Affiliate immediately upon termination of your employment.

 

  b) Return of Property. Upon termination of employment with the Company or any
of its Affiliates, or at any other time at the request of the Company, you shall
deliver to a designated Company representative all records, documents, hardware,
software, and all other property of the Company or its Affiliates and all copies
of such property in your possession. You acknowledge and agree that all such
materials are the sole property of the Company or its Affiliates and that you
will certify in writing to the Company at the time of delivery, whether upon
termination or otherwise, that you have complied with this obligation.

 

  c) Non-Solicitation of Existing or Prospective Customers, Vendors, and
Suppliers. You specifically acknowledge that the Confidential Information
described in Section 9(a) includes confidential data pertaining to existing and
prospective customers, vendors, and suppliers of the Company or its Affiliates;
that such data is a valuable and unique asset of the business of the Company or
its Affiliates; and that the success or failure of the their businesses depends
upon the their ability to establish and maintain close and continuing personal
contacts and working relationships with such existing and prospective customers,
vendors, and suppliers and to develop proposals which are specific to such
existing and prospective customers, vendors, and suppliers. Therefore, during
your employment with the Company or any of its Affiliates and for the twelve
(12) months following termination of employment for any reason, you agree that
you will not, except on behalf of the Company or its Affiliates, or with the
Company’s express written consent, solicit, approach, contact or attempt to
solicit, approach, or contact, either directly or indirectly, on your own behalf
or on behalf of any other person or entity, any existing or prospective
customers, vendors, or suppliers of the Company or its Affiliates with whom you
had contact or about whom you gained Confidential Information during your
employment with the Company or its Affiliates for the purpose of obtaining
business or engaging in any commercial relationship that would be competitive
with the “Business of the Company” (as defined below in Section 9(e)(i)) or
cause such customer, supplier, or vendor to materially change or terminate its
business or commercial relationship with the Company or its Affiliates.

 

  d) Non-Solicitation of Employees. You specifically acknowledge that the
Confidential Information described in Section 9(a) also includes confidential
data pertaining to employees and agents of the Company or its Affiliates, and
you further agree that during your employment with the Company or its Affiliates
and for the twelve (12) months following termination of employment for any
reason, you will not, directly or indirectly, on your own behalf or on behalf of
any other person or entity, solicit, contact, approach, encourage, induce or
attempt to solicit, contact, approach, encourage, or induce any of the employees
or agents of the Company or its Affiliates to terminate their employment or
agency with the Company or any of its Affiliates.

 

  e)

Non-Competition. You covenant and agree that during your employment with the
Company or any of its Affiliates and for the twelve (12) months following
termination of employment for any reason, you will not, in any geographic market
in which you worked on behalf of the Company or any of its Affiliates, or for
which you had any sales, marketing, operational, logistical, or other management
or oversight responsibility, engage in or carry on, directly or indirectly, as
an owner, employee, agent, associate, consultant, partner, or

 

6



--------------------------------------------------------------------------------

 

in any other capacity, a business competitive with the Business of the Company.
This Section 9(e) shall not apply in the event of a Change in Control as
described in Section 12 below.

 

  i) The “Business of the Company” shall mean any business or activity involved
in grocery or general merchandise retailing and supply chain logistics,
including but not limited to grocery distribution, business-to-business portal,
retail support services, and third-party logistics, of the type provided by the
Company or its Affiliates, or presented in concept to you by the Company or its
Affiliates at any time during your employment with the Company or any of its
Affiliates.

 

  ii) To “engage in or carry on” shall mean to have ownership in such business
(excluding ownership of up to 1% of the outstanding shares of a publicly-traded
company) or to consult, work in, direct, or have responsibility for any area of
such business, including but not limited to operations, logistics, sales,
marketing, finance, recruiting, sourcing, purchasing, information technology, or
customer service.

 

  f) No Disparaging Statements. You agree that you will not make any disparaging
statements about the Company, its Affiliates, directors, officers, agents,
employees, products, pricing policies or services.

 

  g) Remedies for Breach of These Covenants. Any breach of the covenants in this
Section 9 likely will cause irreparable harm to the Company or its Affiliates
for which money damages could not reasonably or adequately compensate the
Company or its Affiliates. Accordingly, the Company or any of its Affiliates
shall be entitled to all forms of injunctive relief (whether temporary,
emergency, preliminary, prospective, or permanent) to enforce such covenants, in
addition to damages and other available remedies, and you consent to the
issuance of such an injunction without the necessity of the Company or any such
Affiliate posting a bond or, if a court requires a bond to be posted, with a
bond of no greater than $500 in principal amount. In the event that injunctive
relief or damages are awarded to Company or any of its Affiliates for any breach
by you of this Section 9, you further agree that the Company or such Affiliate
shall be entitled to recover its costs and attorneys’ fees necessary to obtain
such recovery. In addition, you agree that upon your breach of any covenant in
this Section, the Option, and any other unexercised options issued under the
Plan or any other stock option plans of the Company will immediately terminate.

 

  h) Enforceability of These Covenants. It is further agreed and understood by
you and the Company that if any part, term, or provision of these Terms and
Conditions should be held to be unenforceable, invalid, or illegal under any
applicable law or rule, the offending term or provision shall be applied to the
fullest extent enforceable, valid, or lawful under such law or rule, or, if that
is not possible, the offending term or provision shall be struck and the
remaining provisions of these Terms and Conditions shall not be affected or
impaired in any way.

10. Arbitration. You and the Company agree that any controversy, claim, or
dispute arising out of or relating to the Stock Option Agreement or the breach
of any of these Stock Option Terms and Conditions, or arising out of or relating
to your employment relationship with the Company or any of its Affiliates, or
the termination of such relationship, shall be resolved by binding arbitration
before a neutral arbitrator under rules set forth in the Federal Arbitration
Act, except for claims by the Company relating to your breach of any of the
employee covenants set forth in Section 9 above. By way of example only, claims
subject to this agreement to arbitrate include claims litigated under federal,
state and local statutory or common law, such as the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, as amended, including
the Civil Rights Act of 1994, the Americans with Disabilities Act, the law of
contract and the law of tort. You and the Company agree that such claims may be
brought in an appropriate administrative forum, but at the point at which you or
the Company seek a judicial forum to resolve the matter, this agreement for
binding arbitration becomes effective, and you and the Company hereby knowingly
and voluntarily waive any right to have any such dispute tried and adjudicated
by a judge or jury. The foregoing not to the contrary, the Company may seek to
enforce the employee covenants set forth in Section 9 above, in any court of
competent jurisdiction.

This agreement to arbitrate shall continue in full force and effect despite the
expiration or termination of your Option or your employment relationship with
the Company or any of its Affiliates. You and the Company agree that any award
rendered by the arbitrator shall be final and binding and that judgment upon the
final award may be entered in

 

7



--------------------------------------------------------------------------------

any court having jurisdiction thereof. The arbitrator may grant any remedy or
relief that the arbitrator deems just and equitable, including any remedy or
relief that would have been available to you, the Company or any of its
Affiliates had the matter been heard in court. All expenses of the arbitration,
including the required travel and other expenses of the arbitrator and any
witnesses, and the costs relating to any proof produced at the direction of the
arbitrator, shall be borne equally by you and the Company unless otherwise
mutually agreed or unless the arbitrator directs otherwise in the award. The
arbitrator’s compensation shall be borne equally by you and the Company unless
otherwise mutually agreed or unless the law provides otherwise.

11. Severability. In the event that any portion of these Terms and Conditions
shall be held to be invalid, the same shall not affect in any respect whatsoever
the validity and enforceability of the remainder of these Terms and Conditions.

12. Change of Control. The term “Change of Control”, means any of the following
events:

 

  a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of twenty percent (20%) or more of either
(A) the then outstanding shares of common stock of the Company or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; provided, however, that
for purposes of this subsection (a), the following share acquisitions shall not
constitute a Change of Control; (A) any acquisition directly from the Company or
(B) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

 

  b) The consummation of any merger or other business combination of the
Company, the sale or lease of all or substantially all the Company’s assets or
any combination of the foregoing transactions (each a “Transaction”) other than
a Transaction immediately following which the stockholders of the Company and
any trustee or fiduciary of any Company employee benefit plan immediately prior
to the Transaction own at least sixty percent (60%) of the voting power,
directly or indirectly, of (A) the surviving corporation in any such merger or
other business combination; (B) the purchaser or lessee of the Company’s assets;
or (C) both the surviving corporation and the purchaser or lessee in the event
of any combination of Transactions; or

 

  c) Within any 24-month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board of
Directors of the Company or the board of directors of a successor to the
Company. For this purpose, any director who was not a director at the beginning
of such period shall be deemed to be an Incumbent Director if such director was
elected to the Board of Directors of the Company by, or on the recommendation of
or with the approval of, at least three-fourths of the directors who then
qualified as Incumbent Directors (so long as such director was not nominated by
a person who has expressed an intent to effect a Change of Control or engage in
a proxy or other control contest); or.

 

  d) Such other event or transaction as the Board of Directors of the Company
shall determine constitutes a Change of Control.

 

8